                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 REX AND ROBERTA LING LIVING
 TRUST u/a DECEMBER 6, 1990, as
 AMENDED, JOHN TAYLOR JONES, and                    Case No. 1:17-cv-04937 (JPO)
 DAVID THOMAS JONES, Individually
 and on Behalf of All Others Similarly
 Situated,
                                                    Class Action
                                 Plaintiffs,

                     -against-

 B COMMUNICATIONS LTD., EUROCOM
 COMMUNICATIONS LTD., SHAUL
 ELOVITCH, and OR ELOVITCH,

                              Defendants.



                        ORDER GRANTING AUTHORIZATION
                    TO DISTRIBUTE THE NET SETTLEMENT FUND

       Rex and Roberta Ling Living Trust u/a December 6, 1990, as Amended, John Taylor Jones,

and David Thomas Jones (“Lead Plaintiffs”), through their counsel, moved this Court for an order

approving the Distribution Plan in the above-captioned class action (the “Action”). Having

reviewed and considered all the materials and arguments submitted in support of the motion,

including the Declaration of Josephine Bravata in Support of Plaintiffs’ Motion for Approval of

Distribution Plan (the “Bravata Declaration” or “Bravata Decl.”):

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.     This Order incorporates by reference the definitions in the Stipulation of Settlement

dated March 3, 2020 (ECF No. 127-1) (the “Stipulation”) and the Bravata Declaration, and all



                                                1
terms used herein shall have the same meanings as set forth in the Stipulation and the Bravata

Declaration.

       2.      This Court has jurisdiction over the subject matter of the Action and over all parties

to the Action, including all Settlement Class Members.

       3.      The proposed plan for distributing the Net Settlement Fund (the “Distribution

Plan”) as set forth in the Bravata Declaration to Authorized Claimants is APPROVED.

Accordingly:

               (a)    The administrative recommendations of the Court-approved Claims

       Administrator, Strategic Claims Services (“SCS” or “Claims Administrator”) to accept the

       Timely, Properly Documented Claims set forth in Exhibit B to the Bravata Declaration, are

       adopted;

               (b)    The Claims Administrator’s administrative recommendations to reject the

       inadequately documented claims that have not been successfully cured and wholly

       ineligible Claims as set forth in Exhibits D and E to the Bravata Declaration are adopted;

               (c)    SCS is directed to distribute 100% of the Net Settlement Fund to Authorized

       Claimants who would receive at least $10.00 based on their pro rata share of the Net

       Settlement Fund, which is based on each Authorized Claimant’s Recognized Claim as

       compared to the Total Recognized Claims of all Authorized Claimants as set forth in

       paragraph 9(a)-(b) of the Bravata Declaration (the “Distribution”) and the Court-approved

       Plan of Allocation;

               (d)    In order to encourage Authorized Claimants to promptly cash their checks,

       all Distribution checks shall bear the following notation: “CASH PROMPTLY, VOID

       AND SUBJECT TO RE-DISTRIBUTION 180 DAYS AFTER ISSUE DATE”;




                                                 2
       (e)     Authorized Claimants who do not cash their Distribution checks within the

time allotted shall irrevocably forfeit all recovery from the Settlement unless good cause is

shown, and the funds allocated to all such stale-dated checks shall be available to be re-

distributed to other Authorized Claimants, if Lead Counsel, in consultation with SCS,

determine that it is cost-effective to conduct a second distribution. Similarly, Authorized

Claimants who do not cash their second or subsequent distributions (should such

distributions occur) within the time allotted shall irrevocably forfeit any further recovery

from the Net Settlement Fund unless good cause is shown;

       (f)     After SCS has made reasonable and diligent efforts to have Authorized

Claimants cash their Distribution checks, but no earlier than six (6) months after the

Distribution, SCS shall, if Lead Counsel, in consultation with SCS, determine that it is cost

effective to do so, conduct a second distribution of the Net Settlement Fund (the “Second

Distribution”), in which any amounts remaining in the Net Settlement Fund after the

Distribution, after deducting SCS’s fees and expenses incurred in connection with

administering the Settlement for which it has not yet been paid (including the estimated

costs of such Second Distribution), and after the payment of any estimated taxes, the costs

of preparing appropriate tax returns, and any escrow fees, shall be distributed to all

Authorized Claimants in the Distribution who cashed their Distribution check and who

would receive at least $10.00 from such re-distribution based on their pro rata share of the

remaining funds. Additional re-distributions, after deduction of costs and expenses as

described above and subject to the same conditions, may occur until Lead Counsel, in

consultation with SCS, determine that further re-distribution is not cost effective;




                                          3
       (g)     At such time as Lead Counsel, in consultation with SCS, determines that

further re-distribution of the funds remaining in the Net Settlement Fund is not cost

effective, and if any funds shall remain in the Net Settlement Fund after the payment of

any unpaid fees or expenses incurred in connection with administering the Net Settlement

Fund and after the payment of any estimated taxes, the costs of preparing appropriate tax

returns, and any escrow fees, shall be contributed to non-sectarian, not-for-profit

organization(s), to be recommended by Lead Counsel and approved by the Court;

       (h)     No new Claims shall be accepted after August 17, 2020, and no further

adjustments to Claims received on or before August 17, 2020 that would result in an

increased recognized claim amount shall be made for any reason. No responses to

deficiency and/or rejection notices received after January 12, 2021 shall be accepted;

       (i)     All persons involved in the review, verification, calculation, tabulation, or

any other aspect of the processing of the claims submitted herein or otherwise involved in

the administration or taxation of the Settlement Fund or the Net Settlement Fund are

released and discharged from any and all claims arising out of such involvement, and all

Settlement Class Members, whether or not they are to receive payment from the Net

Settlement Fund, are barred from making any further claim against the Net Settlement Fund

or the released persons beyond the amount allocated to them pursuant to this Court’s order;

       (j)     Unless otherwise ordered by the Court, one year after the final distribution

date, SCS shall destroy the paper copies of the Proofs of Claim and all supporting

documentation and, three years after all funds have been distributed, SCS shall destroy

electronic copies of the same.




                                         4
       4.      This Court retains jurisdiction to consider any further applications concerning the

administration of the Settlement, and such other and further relief as this Court deems appropriate.



       IT IS SO ORDERED.


      DATED: April 28, 2021




                                                  The Honorable J. Paul Oetken
                                                  United States District Judge




                                                 5
